Citation Nr: 0316404	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right foot disability, to include scars.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from August 1998 to October 2000.  This case comes to the 
Board of Veterans' Appeals (Board) from an October 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California which granted 
service connection for the disabilities at issue and assigned 
initial ratings of 10 percent for each.  The claims file is 
currently under the jurisdiction of the RO in Portland, 
Oregon.  

In February 2001 the veteran raised claims for service 
connection for bronchitis and for a left knee disorder as 
secondary to his service-connected right foot and knee 
disabilities.  These claims have not yet been adjudicated by 
the RO and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Throughout the appellate period the veteran's service-
connected right foot disability has been no more than 
moderate; the surgical scars are not shown to be tender and 
painful or to impair any function separate from the foot 
disability.  

2.  Throughout the appellate period the veteran's service-
connected right knee disability has resulted in complaints of 
discomfort and occasional stiffness; limitation of flexion to 
30 degrees, extension to 15 degrees, or moderate knee 
disability is not shown at any time during the evaluation 
period.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the veteran's 
service connected right foot disability, to include scars, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, 4.118, Codes 5284, 7803, 7804, 7805 
(2002) and Codes 7803, 7804 and 7805 (effective August 30, 
2002).
2.  A rating in excess of 10 percent for the veteran's 
service connected right knee disability is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5010, 5257, 5258, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not an issue in this case.  Via October 
2000 rating decision and October 2001 statement of the case 
(SOC) the veteran was notified why ratings in excess of 10 
percent were not assigned.  The SOC also informed the veteran 
of the VCAA, and of what evidence VA had, and generally 
outlined his and VA's respective responsibilities in 
evidentiary development, satisfying the notice requirements 
set out by United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In December 2002 and March 2003, the Board informed the 
veteran of the regulatory changes regarding the criteria for 
rating scars which became effective in August 2002.  The 
veteran was provided the opportunity to submit additional 
evidence or argument.  He has been notified of everything 
significant pertinent to his claims.  

The RO has obtained the veteran's service treatment records 
as well as VA medical records.  He has not mentioned any 
outstanding records that might support his claims or affect 
their outcome.  He has been afforded a VA examination.  There 
is no indication that the evidentiary record is incomplete.  
No further notice or assistance to the veteran in the 
development of evidence is required.  The RO has complied 
with, or exceeded, the mandates of the VCAA and its 
implementing regulations, and the Board finds that it is not 
prejudicial to the veteran to adjudicate his claims based on 
the current record.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran argues that pain associated with scars on his 
right foot warrants a higher rating.  See VA Form 21-4138, 
received in February 2001.  He also asserts that a higher 
rating should be awarded for his right knee disability.  Id.

A December 1998 VA X-ray of the right foot was negative.

On September 2000 fee-basis examination, afforded the veteran 
shortly before his October 2000 service separation, the 
veteran indicated that he was being medically boarded out of 
the military for foot pain.  He provided a history of right 
foot problems since 1998, surgical correction in August 1999, 
and of being seen by a podiatrist for a bunionette and for 
Haglund's deformity of the right heel.  He also gave a 
history of right knee discomfort and occasional stiffness.  

Examination showed a well-healed surgical scar over the right 
heel and right fifth toe area.  The scars were described 
surgical, linear, soft, with slightly elevated surfaces, not 
adhering to underlying tissue, and not tender.  They were 
noted to be slightly pink with no underlying tissue loss, 
disfigurement, keloid formation or limitation in function.  
There was slight tenderness over the base of the right fifth 
toe.  There were no signs of abnormal weight bearing, 
calluses or unusual shoe-wearing pattern.  Full range of 
bilateral ankle range of motion was also noted, with ankle 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees.  There was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or 
weakness of the right ankle.  Right ankle range of motion was 
not limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  X-rays showed deformity of the 5th 
metatarsal, otherwise normal right foot.
Bilateral knee range of motion was noted to be full, with 
flexion from 0 to 140 degrees and extension reported as 0 
degrees.  There was no patellar instability or crepitus.  
There was neither heat, redness, swelling, effusion, 
drainage, abnormal movement, instability or weakness.  Range 
of motion of the right knee was not limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  X-rays 
revealed slight narrowing of the medial aspect of the right 
knee joint, otherwise normal right knee.  In pertinent part, 
the diagnoses included right foot bunionette and Haglund's 
deformity, status post surgical repair with residual of 
tenderness and scars; and right knee narrowing of the medial 
aspect joint.  

Laws and Regulations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  Here, however, neither disability at 
issue varied in severity during the course of the appeal 
period.  Consequently, there is no evidentiary basis for 
"staged ratings".

The veteran's service-connected right foot disability is 
rated under Diagnostic Codes (Code) 5299-5284 of VA's 
Schedule for Rating Disabilities (Rating Schedule).  See 38 
C.F.R. § 4.71a.  See also 38 C.F.R. §§ 4.20, 4.27 (unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99").  Code 5284 provides 
for the rating of other foot injuries.  That code provides 
that moderate injury is rated 10 percent, moderately severe 
injury warrants a 20 percent rating, and severe foot injury 
merits assignment of a 30 percent rating.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The October 2001 SOC shows that Codes 7804 and 7805, 
pertaining to ratings for scars, were also considered, as 
they apply to the surgical scars associated with the 
veteran's service connected right foot disability.  Under 
Code 7804, a 10 percent rating is assigned for superficial 
scars which are tender and painful on objective 
demonstration.  Code 7805 provides that other scars are rated 
on limitation of function of the part affected.  Also, under 
Code 7803, a 10 percent evaluation is assigned for a 
superficial scar which is poorly nourished with repeated 
ulceration.

The criteria for rating skin disorders were revised effective 
August 30, 2002.  The Board advised the veteran of these 
revised criteria in December 2002 and March 2003.  Where the 
law and regulations change while a case is pending, the 
version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Since the veteran's appeal was pending 
at the time of the regulatory revision, the Board is 
obligated under Karnas to evaluate the claim under both the 
old and (effective from August 30, 2002) the new criteria.  
See VAOPGCPREC 3-00.  

Under the revised rating criteria, a superficial scar which 
is painful on examination will still be awarded a 10 percent 
rating; otherwise, it will be rated based on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, Code 
7804, 7805.  In addition, under Code 7803, superficial 
unstable scars may be assigned a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  See Note (1) 
following Code 7803.  The Court has held that a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is poorly nourished with 
repeated ulceration, a scar that is tender and painful on 
objective demonstration, or a scar that is otherwise 
causative of limitation of function on part affected.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran's service-connected right knee disability is 
rated under Code 5010 of VA's Rating Schedule.  See 38 C.F.R. 
§ 4.71a.  Code 5010 directs that the disability should be 
rated according to the limitation of motion of the affected 
joint.  Limitation of motion of the knee is rated under Codes 
5260 (for limitation of flexion, with limitation to 30 
degrees warranting a 20 percent rating) and 5261 (for 
limitation of extension, with limitation to 15 degrees 
warranting a 20 percent rating).  Under Code 5257, moderate 
recurrent subluxation or lateral instability of the knee 
warrants a 20 percent rating.  Under Code 5258, when there is 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, a 20 percent 
rating is assignable.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when the reported limitation of motion of knee 
motion is compensable or (under Code 5003), when there is X-
ray evidence of arthritis together with a finding of painful 
motion.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

Right Foot Disability, to Include Scars

The Board finds that a rating in excess of 10 percent for the 
veteran's service-connected right foot, with scars is not 
warranted under any of the alternative criteria.  To warrant 
the next higher, 20 percent, rating, there must be moderately 
severe impairment of the right foot.  The words "moderate," 
"moderately severe," and "severe" are not defined in Code 
5284.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decision is "equitable and just."  38 C.F.R. § 4.6.  The 
most recent, and comprehensive, evaluation of the veteran's 
right foot disorder was on fee-basis examination in September 
2000.  The examination revealed no signs of abnormal weight 
bearing, calluses or unusual shoe-wearing pattern.  Gait was 
described as steady and predictable.  Also, "very slight" 
tenderness at the base of the fifth toe on the right foot was 
reported.  At worst, the service-connected right foot 
disability in this case has been characterized as being 
manifested by "very slight" tenderness of the fifth toe.  
The level of impairment simply does not meet the schedular 
requirements for a 20 percent rating under Code 5284.  

The Board also finds that a separate 10 percent rating is not 
warranted for the scars on the veteran's right heel and fifth 
toe under Codes 7803, 7804, or 7805 (effective before or as 
of August 30, 2002).  On examination in September 2000 the 
scars on his right heel and toe were described as well-
healed.  The examiner also described the scars as being 
linear, soft, with slightly elevated surfaces, not adhering 
to underlying tissue, and not tender.  The scars were 
slightly pink with no underlying tissue loss, disfigurement, 
keloid formation or limitation in function.  They were not 
ulcerated, tender and painful, unstable, or limiting of any 
function of the veteran's right foot.  Thus, the Board finds 
that a separate evaluation for the scars on the right foot is 
not warranted.  

Right Knee Disability

The Board finds that a rating in excess of 10 percent for the 
veteran's service-connected right knee disability is not 
warranted under any of the alternative criteria.  To warrant 
the next higher, 20 percent, rating, there must be either 
flexion limited to 30 degrees (Code 5260) or extension 
limited to 15 degrees (Code 5261).  Neither is shown.  In 
fact, on examination in September 2000 right knee range of 
motion was described as being full, i.e., normal.  There is 
no competent (medical) evidence of recurrent subluxation or 
lateral instability.  Therefore, a rating in excess of 10 
percent under Code 5257 is not assignable.  Dislocated 
semilunar cartilage has not been diagnosed.  Code 5258.  As 
subluxation/instability plus arthritis with limitation of 
motion is not shown, separate ratings for instability and 
limitation of motion are not indicated.  The Board is 
required to take pain symptoms and weakness into account in 
ratings evaluations.  38 C.F.R. §§ 4.40, 4.45(f); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  On 
September 2000 examination, pain was not reported on right 
knee range of motion testing.  The evidence clearly does not 
show functional loss due to pain, supported by adequate 
pathology or by objective findings on examination so as to 
warrant a higher rating on that basis. 



ORDER

A rating in excess of 10 percent for a right foot disability, 
to include scars, is denied.  

A rating in excess of 10 percent for a right knee disability 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

